Latimer, Judge
(dissenting):
I dissent.
Although the majority affirms the findings and sentence below, implicit in the Court’s decision in the case at bar is the advice that accused is a probationer who must be restored to duty unless it is determined at a subsequent hearing that he has been guilty of misconduct in violation of his “probation” during the period of suspension. My views on this matter are set out in my dissenting opinion in United States v May, 10 USCMA 358, 27 CMR 432, this day decided. For the reasons therein expressed, I must dissent from this advisory suggestion.